IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER M. DABOUL                   NOT FINAL UNTIL TIME EXPIRES TO
a/k/a CHRISTOPHER DABOUL,               FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Appellant,
                                        CASE NO. 1D14-2650
v.

BAC HOME LOANS SERVICING,
L.P., f/k/a Countrywide Home
Loans Servicing, L.P., p/k/a Bank of
America, N.A. successor by merger
to BAC Home Loans Servicing, L.P.
f/k/a Country Home Loans
Servicing, L.P.,

     Appellee.
_____________________________/

Opinion filed February 5, 2015.

An appeal from the Circuit Court for Duval County.
Frederic A. Buttner, Judge.

Christopher M. Daboul, Jacksonville, Appellant, pro se.

Matthew E. Hearne of Frenkel Lambert Weis Weisman & Gordon, LLP,
Ft. Lauderdale; Kimberly N. Hopkins of Shapiro, Fishman & Gaché, LLP, Tampa,
for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.